DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 02-28-22.
Claims 1 and 9 are amended.
Claims 6 and 14 are canceled.
Since claim 9 is amended and depended on claim 1 now, and claim 1 is allowable, claims 9-13 and 15-18 no long be considered as withdrawn.

Allowable Subject Matter	
Claims 1-5, 7-13 and 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-5, 7-13 and 15-18 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein each of the second printed circuit boards is provided with a plurality of second conductive metals protruding from a surface of each of the second printed circuit boards, and all the plurality of second printed circuit boards are connected with the first printed circuit board; a plurality of third printed circuit boards, wherein each of the third printed circuit boards is provided with a plurality of third conductive metals protruding from a surface of each of the third printed circuit boards, the plurality of third printed circuit boards are electrically 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848